Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2021 has been entered.
 
Response to Arguments
Applicant’s arguments submitted on 1/13/2021 have been fully considered, but is not persuasive.  Applicant argues that the prior art does not disclose the newly added amendments.  Examiner respectfully disagrees.  

Chien et al., US 2013/0121606 A1 (hereinafter referred to as “Chien”) discloses an image processing apparatus to execute a noise reduction process on an image, the image processing apparatus comprising: at least one processor and at least one memory coupled to each other and to perform operations including (see Chien Figs. 1A, 1B, 3A-3C, and 6, and paras. 0005 and 0064-0069, where noise removal processing is performed by a processor executing computer code stored in memory):
setting a parameter for a pixel of interest in the image (see Chien Figs. 1A, 1B, and 3A-3C, and paras. 0004, 0005, 0019-0021, where the tolerance value, tool type, and tool area size are all parameters that are selected for one or more pixels of interest; furthermore, the blur parameter is set for non-features, and the blur parameter is not set for features); and
(see Chien Figs. 1A, 1B, and 3A-3C, and paras. 0004, 0005, 0019-0021, where the parameters are used to remove noise and detect corners, and where corner features are detected, and “[t]he tool may thus find one or more features in the selected area of the image (as described below), and only blur the pixels that are not contained in the one or more found features”).
Yuan et al., US 2016/0253830 A1 (hereinafter referred to as “Yuan”) discloses the parameter is set so that the calculating includes averaging a plurality of pixels (see Yuan paras. 0003 and 0022, where “. . . a blur operation refers to calculating weighted averages of pixels in an area in the source image to create each pixel of a result image”).
It would have been obvious to one of ordinary skill in the art at the time of filing to simply substitute the blurring technique of Chien with the blurring technique Yuan comprising pixel averaging, because Yuan states that “Blur is a commonly used effect in computer applications.  There are various traditional methods for creating a blur effect of an image.  For example, to apply a blur effect to an image in a computer application, a convolution operation is typically used” (see Yuan para. 0002), and it is predictable that Yuan’s blur technique would improve Chien’s image blurring by “. . . minimizing blur operations for creating a blur effect for (see Yuan para. 0001) and thereby reducing the amount of resources required to blur an image.
Tegenbosch et al., US 2006/0262989 A1 (hereinafter referred to as “Tegenbosch”) discloses a pixel corresponding to a vertex of the image where two different edges of the image intersect to form a corner portion having the vertex (see Tegenbosch Figs. 4A-4C, and paras. 0016, 0062-0064, where a corner is detected as the vertex where two different edges intersect).
It would have been obvious to one of ordinary skill in the art at the time of filing to simply substitute Chien’s corner definition, as modified by Yuan, with Tegenbosch’s corner definition, because it is predictable that Tegenbosch’s corner definition would successfully identify the corners in Chien’s image, and Tegenbosch further teaches and suggests that differentiating between edges and corners using Tegenbosch’s technique is required to apply the appropriate enhancement processing for each feature type (see Tegenbosch para. 0015).

Under a broadest reasonable interpretation, in light of Applicant’s Specification, Chien discloses that a parameter is set to blurring when the pixel is not a corner feature, and the parameter is set to not blurring when the pixel is a corner feature.  And Yuan discloses that blurring is accomplished with a weighted averaging.  Furthermore, Tegenbosch discloses that the corner features are detected as the vertex of two different intersecting edges, thereby rendering obvious the entirety of the claim scope of the independent claims.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claim(s) 1, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al., US 2013/0121606 A1 (hereinafter referred to as “Chien”) in view of Yuan et al., US 2016/0253830 A1 (hereinafter referred to as “Yuan”) and Tegenbosch et al., US 2006/0262989 A1 (hereinafter referred to as “Tegenbosch”). 

Regarding claim 1, Chien discloses an image processing apparatus to execute a noise reduction process on an image, the image processing apparatus comprising: at least one processor and at least one memory coupled to each other and to perform operations including (see Chien Figs. 1A, 1B, 3A-3C, and 6, and paras. 0005 and 0064-0069, where noise removal processing is performed by a processor executing computer code stored in memory):
setting a parameter for a pixel of interest in the image (see Chien Figs. 1A, 1B, and 3A-3C, and paras. 0004, 0005, 0019-0021, where the tolerance value, tool type, and tool area size are all parameters that are selected for one or more pixels of interest; furthermore, the blur parameter is set for non-features, and the blur parameter is not set for features); and
calculating a pixel value of the pixel of interest subjected to the noise reduction process by using the set parameter, wherein, in a case where the pixel of interest is not a pixel corresponding to a corner portion, calculating includes blurring a plurality of pixels, and wherein, in a case where the pixel of interest is a pixel corresponding to the corner portion, calculating includes not executing the blurring and the parameter is set so that the calculating (see Chien Figs. 1A, 1B, and 3A-3C, and paras. 0004, 0005, 0019-0021, where the parameters are used to remove noise and detect corners, and where corner features are detected, and “[t]he tool may thus find one or more features in the selected area of the image (as described below), and only blur the pixels that are not contained in the one or more found features”).
Chien does not explicitly disclose the parameter is set so that the calculating includes averaging a plurality of pixels; and a pixel corresponding to a vertex of the image where two different edges of the image intersect to form a corner portion having the vertex.
However, Yuan discloses the parameter is set so that the calculating includes averaging a plurality of pixels (see Yuan paras. 0003 and 0022, where “. . . a blur operation refers to calculating weighted averages of pixels in an area in the source image to create each pixel of a result image”).
It would have been obvious to one of ordinary skill in the art at the time of filing to simply substitute the blurring technique of Chien with the blurring technique Yuan comprising pixel averaging, because Yuan states that “Blur is a commonly used effect in computer applications.  There are various traditional methods for creating a blur effect of an image.  For example, to apply a blur effect to an image in a computer application, a convolution operation is typically used” (see Yuan para. 0002), and it is predictable that Yuan’s blur technique would improve Chien’s image blurring by “. . . minimizing blur operations for creating a blur effect for an image” (see Yuan para. 0001) and thereby reducing the amount of resources required to blur an image.
(see Tegenbosch Figs. 4A-4C, and paras. 0016, 0062-0064, where a corner is detected as the vertex where two different edges intersect).
It would have been obvious to one of ordinary skill in the art at the time of filing to simply substitute Chien’s corner definition, as modified by Yuan, with Tegenbosch’s corner definition, because it is predictable that Tegenbosch’s corner definition would successfully identify the corners in Chien’s image, and Tegenbosch further teaches and suggests that differentiating between edges and corners using Tegenbosch’s technique is required to apply the appropriate enhancement processing for each feature type (see Tegenbosch para. 0015).

Claims 15 and 18 are rejected under the same analysis as claim 1 above.

Claim(s) 2-6, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien in view of Yuan and Tegenbosch as applied to claims 1 and 15 above, and in further view of Srinivasan et al., US 2010/0060749 A1 (hereinafter referred to as “Srinivasan”). 

Regarding claim 2, Chien does not explicitly disclose wherein setting includes setting a first area including the pixel of interest and pixels adjacent to the pixel of interest, detecting a maximum value and a minimum value among pixel values of the adjacent pixels included in the first area, and setting a signal value section based on the maximum value and the minimum 
However, Yuan discloses wherein calculating includes averaging pixel values of the plurality of pixels set according to the set signal value section (see Yuan paras. 0003 and 0022, where “. . . a blur operation refers to calculating weighted averages of pixels in an area in the source image to create each pixel of a result image”).
Furthermore, Srinivasan discloses wherein setting includes setting a first area including the pixel of interest and pixels adjacent to the pixel of interest, detecting a maximum value and a minimum value among pixel values of the adjacent pixels included in the first area, and setting a signal value section based on the maximum value and the minimum value (see Srinivasan Fig. 3 and paras. 0022, 0042, where flat regions are detected and set based on the difference of a maximum and minimum value).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the flat region detection of Srinivasan to detect the flat regions suitable for applying the blurring technique of Chien, as modified by Yuan and Tegenbosch, because Chien states that the “[t]he method may then apply a filter tool (e.g., a bilateral filter) to the selected image area while preserving features present in the image” (see Chien para. 0004), and it is predictable that using Srinivasan’s flat region detection would improve Chien’s images by further ensuring that a region is flat before applying the blurring operations thereby preserving features present in the image.

Claims 16 and 17 are rejected under the same analysis as claim 2 above.

Regarding claim 3, Chien does not explicitly disclose wherein, in a case where a difference between the maximum value and the minimum value is less than a predetermined value, calculating includes calculating a weighted average using pixels assuming pixel values included in the set signal value section at, and adjacent to, the pixel of interest, and wherein, in a case where the difference between the maximum value and the minimum value is equal to or greater than the predetermined value, calculating includes not calculating the weighted average.
However, Yuan discloses calculating includes calculating a weighted average using pixels assuming pixel values included in the set signal value section (see Yuan paras. 0003 and 0022, where “. . . a blur operation refers to calculating weighted averages of pixels in an area in the source image to create each pixel of a result image”).
Furthermore, Srinivasan discloses wherein, in a case where a difference between the maximum value and the minimum value is less than a predetermined value, calculating includes calculating a flat region at, and adjacent to, the pixel of interest, and wherein, in a case where the difference between the maximum value and the minimum value is equal to or greater than the predetermined value, calculating includes not calculating a flat region (see Srinivasan Fig. 3 and para. 0042, where flat regions are detected and set based on the difference of a maximum and minimum value).

Regarding claim 4, Chien discloses calculating includes outputting the pixel value of the pixel of interest as the pixel value of the pixel of interest subjected to the noise reduction (see Chien Figs. 1A, 1B, and 3A-3C, and paras. 0004, 0005, 0019-0021, where the parameters are used to remove noise and detect corners, and where  is used to detect corner features, and “[t]he tool may thus find one or more features in the selected area of the image (as described below), and only blur the pixels that are not contained in the one or more found features”).
Chien does not explicitly disclose wherein, in a case where the difference between the maximum value and the minimum value is equal to or greater than the predetermined value.
However, Srinivasan discloses wherein, in a case where the difference between the maximum value and the minimum value is equal to or greater than the predetermined value, calculating includes outputting the region is not a flat region (see Srinivasan Fig. 3 and para. 0042, where flat regions are detected and set based on the difference of a maximum and minimum value compared to a threshold).

Regarding claim 5, Chien does not explicitly disclose wherein setting includes setting a lower limit of the set signal value section based on the maximum value and setting an upper limit of the set signal value section based on the minimum value.
However, Srinivasan discloses wherein setting includes setting a lower limit of the set signal value section based on the maximum value and setting an upper limit of the set signal value section based on the minimum value (see Srinivasan Fig. 3 and para. 0042, where flat regions are detected and a signal set to the lower limit of ‘0’ or the upper limit of ‘1’ based on the difference of a maximum and minimum value).

claim 6, Chien discloses wherein calculating includes outputting, as the pixel value of the pixel of interest subjected to the noise reduction process, a blurred value obtained using pixels assuming pixel values within the set signal value section (see Chien Figs. 1A, 1B, and 3A-3C, and paras. 0004, 0005, 0019-0021, where the parameters are used to remove noise and detect corners, and where  is used to detect corner features, and “[t]he tool may thus find one or more features in the selected area of the image (as described below), and only blur the pixels that are not contained in the one or more found features”).
Chien does not explicitly disclose an averaged value.
However, Yuan discloses an averaged value (see Yuan paras. 0003 and 0022, where “. . . a blur operation refers to calculating weighted averages of pixels in an area in the source image to create each pixel of a result image”).
Furthermore, Srinivasan discloses using pixels assuming pixel values within the set signal value section (see Srinivasan Fig. 3 and para. 0042, where flat regions are detected and set based on the difference of a maximum and minimum value).

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien in view of Yuan and Tegenbosch as applied to claim 1 above, and in further view of Hwang et al., US 2007/0116373 A1 (hereinafter referred to as “Hwang”). 

Regarding claim 13, Chien does not explicitly disclose wherein, in a case where the pixel of interest is a pixel included in an edge of the image, calculating includes averaging the 
However, Hwang discloses wherein, in a case where the pixel of interest is a pixel included in an edge of the image, calculating includes averaging the plurality of pixels, thereby calculating the pixel value of the pixel of interest subjected to the noise reduction process (see Hwang Figs. 8A, 8B, 9A, and 9B and paras. 0054 and 0055, where an adaptive filter kernel is used for edges and it is skinnier than the filter kernel used for flat regions thereby preserving the edge features).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the adaptive filter kernel of Hwang on the edges of Chien, as modified by Yuan and Tegenbosch, because Chien states “[t]he method may then apply a filter tool (e.g., a bilateral filter) to the selected image area while preserving features present in the image” (see Chien para. 0004), and it is predictable that Hwang’s adaptive filter kernel would improve the images of Chien by removing noise from the edges while still preserving those edge features.

Regarding claim 14, Chien does not explicitly disclose wherein, in a case where the pixel of interest is a pixel in a flat portion of the image, setting includes making a signal value section larger than in a case where the pixel of interest is the pixel included in the edge of the image.
However, Hwang discloses wherein, in a case where the pixel of interest is a pixel in a flat portion of the image, setting includes making a signal value section larger than in a case where the pixel of interest is the pixel included in the edge of the image (see Hwang Figs. 8A, 8B, 9A, and 9B and paras. 0054 and 0055, where an adaptive filter kernel is used for edges and it is skinnier than the filter kernel used for flat regions thereby preserving the edge features).

Allowable Subject Matter
Claim(s) 7-12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/ANDREW M MOYER/Primary Examiner, Art Unit 2663